           Case 1:19-cv-02420-GHW Document 52 Filed 07/29/20 Page 1 of 1


                                                                            David A. Tauster
                                                                            Associate
                                                                            T 516-832-7559
                                                                            dtauster@nixonpeabody.com

                                                                            50 Jericho Quadrangle
                                                                            Suite 300
                                                                            Jericho, NY 11753-2728
                                                                            516-832-7500

                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                               July 28, 2020                DOC #:
                                                                            DATE FILED: 7/29/20
  Via ECF

  Hon. Gregory H. Woods
  United States District Court
  Southern District of New York                   MEMORANDUM ENDORSED
  500 Pearl Street
  New York, New York 10007

        RE:      Shnyra, et al. v. State Street Bank and Trust Co., Inc.
                 Docket No. 19-cv-02420

  Dear Judge Woods:

          As you know, this firm represents State Street Bank and Trust Co., Inc. (“State Street”)
  in the above referenced matter. We write pursuant to request an extremely limited adjournment
  of the pre-motion conference, presently scheduled for July 30, 2020 at 11:00 a.m., regarding
  State Street’s anticipated motion to compel. The adjournment is necessary because undersigned
  counsel has a prior commitment at 11:00 a.m. (scheduled to run until 12:00 p.m.) on July 30,
  and the other counsel for State Street, David Rosenthal, is otherwise engaged in an all-day
  mediation on July 30.

         Except as set forth above, we available at the court’s convenience on July 30 or July 31,
  and could provide additional availability if requested.

          We thank Your Honor for all courtesies extended.

                                               Respectfully submitted,
                                               Nixon Peabody LLP
                                               /s/ David A. Tauster
                                               David A. Tauster

  cc:     All counsel of record (via ECF)

Application granted. The conference scheduled for 11:00 a.m. on July 30, 2020 will be held at 9:30 a.m. on
the same day.
SO ORDERED.

Dated: July 28, 2020                                             _____________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
